Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1-2), covering claims 
1-14 in the reply filed on November 3, 2021 is acknowledged.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show 
every feature of the invention specified in the claims.  Therefore, the 
"power electronics actuator” in Claims 1,
“power electronics circuit (1.1)” in Claim 1,
“intermediate electric energy store (1.2)” in Claim 1,
“additional energy source” in Claim 2,
“one or more compensation capacitors” in Claim 4,
“primary side (P) in Claim 7,
“secondary side (S)” in Claim 7,
“continuously varied or continuously tracked during operation” in Claim 9,
“primary coil (L1)” in claim 11,
“primary or secondary coil (L2)” in Claim 11,
“ratio” in Claim 13,
“phase angle” in Claim 14,
“output voltage” in Claim 14,
“output current” in claim 14,
“feeding inverter” in Claim 14, 
must be shown in the elected species, Figures 1-2, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining 

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Objections
Claims 1 and 12-13 are objected to because of the following informalities: 
In Claim 1, “this apparatus” should be --the apparatus (3)--
In Claims 12-13, “the inductive transmission system” should be --the inductive transmission system (12)--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112, second paragraph, as 
being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  
In Claim 1, it is not clear whether “the reactive power” refers to the reactive power injected, the reactive power coupled in, the reactive power generated, or the reactive power actively generated. For clarity, after introduction of a term, for example, “active generation,” all further references should use the same language with the definite article, that is, “the active generation.” Inconsistent usage and multiple introductions of the same language with indefinite articles creates ambiguities. The definite article indicates that the element has previously been introduced. If it is the first time an element is being introduced, the use of the definite article creates a lack of antecedent basis issue. Moreover, the claims refer to “generation” and “injection” as an element and as distinct elements. It is unclear whether “active generation and injection of reactive power” is intended as a single element or if each is being introduced separately. Use of an indefinite article followed by use of the definite article and consistent usage would help clarify. 
Claim 1 further refers to “this device.” It is unclear whether “this device” refers to “a device (1)” or “a power electronics actuator.” Furthermore, it is unclear whether “a device (1)” refer to the same element. Both appear to refer to one and the same element, but the usage of two distinct designations suggests they may refer to distinct elements creating an ambiguity. It would clarify to choose a single designation, introduce it with an indefinite article, and then use 
In Claims 1 and 4-8, it is unclear whether “a device (2)” and “the reactive power coupling-in (2)” refer to the same element or to distinct elements. For clarity, after introduction of a term, for example, “a device (2),” all further references should use the same language with a definite article, that is, “the device (2).” Changing the name of the element throughout the claims creates an ambiguity and a lack of antecedent basis issue.
Dependent claims 2-14 inherit the deficiencies of independent claim 1, and are 
therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Claims 1, 9, and 13-14 recite the limitation “the active generation.” There is 
insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations 
“this apparatus”
“this device”
There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitations 
“the feeding”
“the active generation”
There is insufficient antecedent basis for these limitations in the claim.
Claims 4-7 recite the limitations 
“the reactive power coupling-in (2)”
There is insufficient antecedent basis for this limitation in the claims.
Claim 7 recites the limitations 
“the primary side (S)”
“the secondary side (S)”
There is insufficient antecedent basis for these limitations in the claim.
Claims 9-10 and 12 recite the limitation “the compensation.” There is insufficient 
antecedent basis for this limitation in the claim.
Claims 9 and 11 recite the limitation “the compensated coil system (4).” There is 
insufficient antecedent basis for this limitation in the claims.
Claim 11 recites the limitations 
“the flooding”
“the primary coil (L1)”
“the primary”
“the primary or secondary coil (L2)”
There is insufficient antecedent basis for these limitations in the claim.
Claims 12-13 recites the limitation “the inductive transmission system.”  There is 
insufficient antecedent basis for this limitation in the claims.
Claim 13 recites the limitation “the ratio.”  There is insufficient antecedent basis 
for this limitation in the claim.
Claim 14 recites the limitations 
“the method”
“the phase angle”
“the output voltage”
“the output current”
“the feeding inverter”
There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Zhan et al. (E.P. Publication No. 2290799; hereinafter “Zhan”).
Regarding claim 1, Zhan discloses an apparatus (3) (Figs. 1/6-7, 6/8/10 in combination) for the active generation (Figs. 1/6-7, generation by 6/8/10) and injection (Figs. 1/6-7, injection by 6/8/10) of a reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10) into an inductive transmission system (12) (Figs. 1, 28/30/32/AC1-3 in combination), this apparatus (Figs. 1/6-7, 6/8/10 in combination) comprising at least: - a device (1) (Figs. 1/6-7, input capacitor/12/16 in combination) for the active generation (Figs. 1/6-7, generation by 6/8/10) of a reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10), wherein the reactive power (Figs. 1/6-7, reactive power generated and output by 6/8/10) can be actively generated (Figs. 1/6-7, generation by 6/8/10) by means of a power electronics actuator (Figs. 1/6-7, input capacitor in combination with 12), this device (Figs. 1/6-7, input capacitor in combination with 12) comprising at least a power electronics circuit (1.1) (Figs. 1/6-7, 12 – Sp1-4) and an input capacitor); - a device (2) (Figs. 1/6-7, 12/16/14 in combination) for coupling in (Figs. 1/6-7) reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10), wherein the reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10) generated (Figs. 1/6-7, generation by 6/8/10) by the device (1) (Figs. 1/6-7, input capacitor/12/16 in combination) can be coupled (Figs. 1/6-7) by way of a transformer (Figs. 1/6-7, 16) into the inductive transmission system (12) (Figs. 1, 28/30/32/AC1-3 in combination).  
Regarding claim 2, Zhan discloses the apparatus (3) (Figs. 1/6-7, 6/8/10 in combination) according to claim 1, further characterized in that the feeding (Figs. 1/6-7) of the device (1) (Figs. 1/6-7, input capacitor/12/16 in combination) for the active generation (Figs. 1/6-7, generation by 6/8/10) of reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10) is produced (Figs. 1/6-7) - from the inductive transmission system (12) (Figs. 1, 28/30/32/AC1-3 in combination) or - from an additional energy source (Figs. 1, DC1/DC2).  
Regarding claim 3, Zhan discloses the apparatus (3) (Figs. 1/6-7, 6/8/10 in combination) according to claim 1, wherein capacitive (Figs. 1/6-7) and/or inductive (Figs. 1/6-7) reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10) can be generated (Figs. 1/6-7, generation by 6/8/10) by means of the device (1) (Figs. 1/6-7, input capacitor/12/16 in combination
Regarding claim 4, Zhan discloses the apparatus (3) (Figs. 1/6-7, 6/8/10 in combination) according to claim 1, further characterized in that the reactive power coupling-in (2) (Figs. 1/6-7, 12/16/14 in combination) is produced (Figs. 1/6-7) in series and/or parallel (Figs. 1/6-7) to one or more compensation capacitors (Figs. 1/6-7, input and output capacitors).  
Regarding claim 5, Zhan discloses the apparatus (3) (Figs. 1/6-7, 6/8/10 in combination) according to claim 1, further characterized in that the reactive power coupling-in (2) (Figs. 1/6-7, 12/16/14 in combination) is produced (Figs. 1/6-7) in series and/or parallel (Figs. 1/6-7) to a coil system (7) (Figs. 1/6-7, system comprising 16 and 30 in combination).  
Regarding claim 6, Zhan discloses the apparatus (3) (Figs. 1/6-7, 6/8/10 in combination) according to claim 1, further characterized in that the reactive power coupling-in (2) (Figs. 1/6-7, 12/16/14 in combination) is produced (Figs. 1/6-7) in series and/or parallel (Figs. 1/6-7) to a compensated coil system (4) (Figs. 1/6-7, system comprising input and output capacitors and 16 and 30 in combination).  
Regarding claim 7, Zhan discloses the apparatus (3) (Figs. 1/6-7, 6/8/10 in combination) according to claim 1, further characterized in that the reactive power coupling-in (2) (Figs. 1/6-7, 12/16/14 in combination) is produced (Figs. 1/6-7) on the primary side (P) (Figs. 1/6-7, primary side of 16) and/or the secondary side (S) (Figs. 1/6-7, secondary side of 16) of the inductive transmission system (12) (Figs. 1, 28/30/32/AC1-3 in combination
Regarding claim 8, Zhan discloses the apparatus (3) (Figs. 1/6-7, 6/8/10 in combination) according to claim 1, further characterized in that at least one reactive power coupling-in (2) (Figs. 1/6-7, 12/16/14 in combination) is produced (Figs. 1/6-7).  
Regarding claim 9, Zhan discloses a method for operating the apparatus (3) (Figs. 1/6-7, 6/8/10 in combination) according to claim 1 is hereby characterized in that the compensation (Figs. 1/6-7) of the inductive transmission system (12) is varied (Figs. 1/6-7) by the active generation (Figs. 1/6-7, generation by 6/8/10) and injection (Figs. 1/6-7, injection by 6/8/10) of reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10) into (Figs. 1/6-7) the compensated coil system (4) (Figs. 1/6-7, system comprising input and output capacitors and 16 and 30 in combination).  
Regarding claim 10, Zhan discloses the method according to claim 9, further characterized in that the compensation (Figs. 1/6-7) is continuously varied (Figs. 1/6-7) or continuously tracked (Figs. 1/6-7) during operation (Figs. 1/6-7) of the inductive transmission system (12) (Figs. 1, 28/30/32/AC1-3 in combination).  
Regarding claim 11, Zhan discloses the method according to claim 9, further characterized in that the compensation (Figs. 1/6-7) is detuned (Figs. 1/6-7) during operation (Figs. 1/6-7) by injection (Figs. 1/6-7, injection by 6/8/10) of a reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10) into (Figs. 1/6-7) the compensated coil system (4) (Figs. 1/6-7, system comprising input and output capacitors and 16 and 30 in combination)in order to regulate (Figs. 1/6-7; [0028]; [0036]) at least one electrical value (Figs. 1/6-7, voltage; [0028]; [0036]) of the inductive transmission system (12) (Figs. 1, 28/30/32/AC1-3 in combination), wherein, preferably, the flooding (Figs. 1/6-7) of the primary coil (L1) (Figs. 1/6-7, primary coil of 16) and/or the voltage (Figs. 1/6-7, voltage at 16) at the primary (Figs. 1/6-7, primary coil of 16) or secondary coil (L2) (Figs. 1/6-7, secondary coil of 16) is regulated (Figs. 1/6-7; [0028]; [0036]).  
Regarding claim 12, Zhan discloses the method according to claim 9, further characterized in that the compensation (Figs. 1/6-7) is detuned (Figs. 1/6-7) during operation (Figs. 1/6-7) in order to regulate (Figs. 1/6-7; [0028]; [0036]) at least one electrical output value (Figs. 1/6-7, voltage; [0028]; [0036]) of the inductive transmission system (Figs. 1, 28/30/32/AC1-3 in combination).  
Regarding claim 13, Zhan discloses the method for operating the apparatus (3) according to claim 9, further characterized in that the ratio (Figs. 1, power-voltage-current) between two electrical values (Figs. 1/6-7, power-voltage-current; [0028]; [0036]) of the inductive transmission system (Figs. 1, 28/30/32/AC1-3 in combination) is varied (Figs. 1/6-7), preferably continuously varied (Figs. 1/6-7) during operation (Figs. 1/6-7), by the active generation (Figs. 1/6-7, generation by 6/8/10) and injection (Figs. 1/6-7, injection by 6/8/10) of reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10
Regarding claim 14, Zhan discloses the method for operating the apparatus (3) according to claim 1, further characterized in that the phase angle (Figs. 1/6-7, phase angle) between the output voltage (Figs. 1/6-7, output voltage) and the output current (Figs. 1/6-7, output current) of the feeding inverter (Figs. 1/6-7, 12/14/8) is varied (Figs. 1/6-7) and/or limited (Figs. 1/6-7), preferably continuously varied (Figs. 1/6-7) and/or limited (Figs. 1/6-7) during operation (Figs. 1/6-7), by the active generation (Figs. 1/6-7, generation by 6/8/10) and injection (Figs. 1/6-7, injection by 6/8/10) of reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10).

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837